IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00234-CR
                                No. 10-18-00235-CR

KEVIN LEE TUCKER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 87th District Court
                             Leon County, Texas
                    Trial Court No. 17-0114CR & 17-0187CR


                          MEMORANDUM OPINION


      In Cause No. 10-18-00234-CR (Trial Court Cause No. 17-0114CR), Kevin Lee

Tucker entered a plea of guilty to the offense of possession of a firearm by a felon. The

trial court deferred adjudication of guilt and placed Tucker on community supervision

for seven years. In Cause No. 10-18-00235-CR (Trial Court Cause No. 17-0187CR), Tucker

entered a plea of guilty to the offense of aggravated assault. The trial court deferred

adjudication of guilt and placed Tucker on community supervision for seven years. On
April 11, 2018, the State filed a Motion to Adjudicate. Tucker pleaded not true to the

allegations in the Motion to Adjudicate. The trial court found the allegations to be true,

convicted Tucker of both offenses, and assessed punishment at ten years confinement in

Cause No. 10-18-00234-CR and fifteen years confinement in Cause No. 10-18-00235-CR.

We affirm.

        Tucker’s appointed counsel filed an Anders brief asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Tucker of his right to submit a brief

on his own behalf. Tucker did not file a brief. Counsel's brief evidences a professional

evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgments.


Tucker v. State                                                                        Page 2
        Counsel's request that he be allowed to withdraw from representation of Tucker

is granted. Additionally, counsel must send Tucker a copy of our decision, notify Tucker

of his right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP.

P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                                   JOHN E. NEILL
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed; motions granted
Opinion delivered and filed May 22, 2019
Do not publish
[CR25]




Tucker v. State                                                                        Page 3